86 F.3d 1150
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Terry KIDD, Jr., Plaintiff-Appellant,v.Rufus FLEMING, Warden;  Frank Mardavich, Assistant Warden,Treatment;  David Robinson, Assistant Warden, Operations;Kimberley H. Runion, Operations Officer;  Keith Davis,T.P.S.;  James F. Hooke, Psychologist;  Carl Manis,Counselor;  Sally OvertonBarksdale, Counselor;  Marie Oakes,Counselor;  Robyn M. Clifton, Former Counselor;  SergeantWilson, Building Sergeant, 8-4 Shift;  L.E. Nelson;  B.Stith;  Fred W. Greene;  David R. Graham;  Cassandra Taylor;Mr. Mccormic;  Ron Bowen;  Sergeant Legge;  R. Macklin,Correctional Officer, Defendants-Appellees,andDawn HANES, Psychologist, Defendant.
No. 95-7852.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 26, 1996.Decided:  May 21, 1996.

David Terry Kidd, Jr., Appellant Pro Se.  Martha Murphey Parrish, Assistant Attorney General, Richmond, VA, for Appellees.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Kidd v. Fleming, No. CA-94-483-2 (E.D.Va. Oct. 18, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED